 1
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                                     DISTRICT OF NEVADA
10
11   QUINTON DRUMMER, et al.,                               Case No.: 2:18-cv-01251-RFB-NJK
12          Plaintiff(s),                                   Order
13   v.                                                     (Docket No. 24)
     ALPHA TEAM CONSTRUCTION
14   CORPORATION, et al.,
15          Defendant(s).
16         Pending before the Court is the parties’ proposed discovery plan. Docket No. 24. The
17 discovery plan effectively stays discovery pending the resolution of Defendant’s motion to dismiss
18 and Plaintiffs’ motion for conditional certification. Id. at 2-3. To the extent parties seeks a stay
19 of discovery, they must file a motion seeking such relief that addresses the applicable standards.
20 See Kor Media Grp., Inc. v. Green, 294 F.R.D. 579, 581 (D. Nev. 2013); see also Tradebay, LLC
21 v. eBay, Inc., 278F.R.D. 597, 602 (D. Nev. 2011) (a partial stay of discovery may be appropriate
22 when the underlying motion is potentially dispositive of the claims for which that subset of
23 discovery would be sought). As such, unless and until such motion is filed and granted, discovery
24 shall proceed as to all issues, and the parties must diligently engage in discvoery.
25 . . .
26 . . .
27 . . .
28 . . .

                                                     1
 1         Accordingly, the discovery plan is DENIED. The parties must file a renewed joint
 2 proposed discovery plan and scheduling order, that complies in full with Local Rule 26-1, no later
 3 than November 9, 2018.
 4         IT IS SO ORDERED.
 5         Dated: November 8, 2018
 6                                                            _______________________________
                                                              NANCY J. KOPPE
 7                                                            United States Magistrate Judge
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   2
